DUPONT, J.,
dissenting in part. Although I agree entirely with the analysis and reversal of the judgment as set forth in the majority opinion, I write separately because I respectfully disagree with the majority’s decision to remand the matter for a new trial rather than to render judgment of possession for the plaintiff.
The trial court found in its memorandum of decision, and the majority has repeated, all of the necessary and relevant facts to resolve the issue, by a fair preponderance of the evidence, of whether the defendant Celines DeLeon had allowed her premises to be used for the sale of drugs.1 Because the conclusion is inevitable, I would restore possession of the premises to the plaintiff. Restoration of possession to a landlord or tenant can ensue upon our reversal of the judgment in a summary process action where a lease has not yet expired by its term of occupancy. Evergreen Manor Associates v. Farrell, 9 Conn. App. 77, 78, 515 A.2d 1081 (1986); *309Yankee Sailing Co. v. Yankee Harbor Marina, Inc., 5 Conn. App. 153, 157, 497 A.2d 93 (1985).
I recognize that “[o]rdinarily it is not the function of this court ... to make factual findings .... Conclusions of fact may be drawn on appeal . . . where the subordinate facts found [by the trial court] make such a conclusion inevitable as a matter of law . . . .” (Citations omitted; internal quotation marks omitted.) State v. Reagan, 209 Conn. 1, 8-9, 546 A.2d 839 (1988); see also Papcun v. Papcun, 181 Conn. 618, 621, 436 A.2d 282 (1980); Bozzi v. Bozzi, 177 Conn. 232, 240, 413 A.2d 834 (1979); State v. Hanna, 150 Conn. 457, 471, 191 A.2d 124 (1963). I believe this is such a case “where the undisputed facts [and] uncontroverted evidence and testimony in the record make the factual conclusion so obvious as to be inherent in the trial court’s decision.” State v. Reagan, supra, 9.
It is indisputable that the defendant was allowing her premises to be used for the sale of drugs. Therefore, I respectfully dissent from the remand and instead would remand the case with direction to render judgment of possession for the plaintiff.

 If the police report had been introduced into evidence, as the majority concludes it should have been, the ultimate fact, that the defendant had allowed her premises to be used for the illegal sale of drugs, is all the more inescapable. The report indicated that besides the arrest of the defendant, three other arrests for the possession and sale of narcotics were made. Searches of the arrested individuals revealed heroin packaged for street sale.